Varnum, S.
This ease was tried before Mr. Surrogate Arnold, but has since been submitted to me after an extended oral argument. The testator executed his will May 9, 1887. It was drawn by Mr. William Allen Butler, in accordance with testator’s instructions; is entirely in Mr. Butler’s handwriting and was executed in the latter’s presence, the subscribing witnesses being all connected with Mr. Butler’s office. The only question raised in this contest is whether or not the testator was of sound mind and had full testamentary capacity at the time the will was executed. He was then a widower, about fifty-seven years of age, and entered into a second marriage at Geneva, Switzerland, on the 21st day of July, 1887, and it is conceded that within five days thereafter he became violently insane, was confined in an asylum near Paris about the middle of August, and after remaining there a number of weeks was brought to New York, where his insanity was judicially established and determined, and he was committed *106to the Middletown State Asylum, his mental trouble being of the character known as “ melancholia.” His disease continued to develop- so that it became chronic and incurable, and lasted for about ten years, until he died in the asylum in the spring of 1897. I have carefully examined the able, ingenious and exhaustive brief of the learned counsel for the contestants and the testimony therein referred to, but I fail to find anything to convince me that there was more than what I shall call a reasonable possibility, based solely upon the testimony of the medical experts, that because- he became insane at the end of July he may have been of unsound mind on May 9th, when the will was executed. On the contrary, the proof offered on behalf of the proponents, -and the standing and character of the witnesses produced by them, satisfy me that the testator had full testamentary capacity and was of sound mind on the 9th day of May, when the will was executed. Submit decree admitting will to -probate.
Decreed accordingly.